                                                                            USDC SDNY
UNITED STATES DISTRICT COURT
                                                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ELECTRONICALLY FILED
 -------------------------------------------------------------- X           DOC #:
 MARGRET MALONE,                                                :           DATE FILED: 12/30/2019
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-5983 (VEC)
                                                                :
                                                                :                ORDER
 WILLY K. MARTINEZ-MORONTA and                                  :
 PEDRO LOPEZ-ALMONTE,                                           :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have consented to conducting all further proceedings before

Magistrate Judge Netburn;

        IT IS HEREBY ORDERED that the conference currently scheduled for January 3, 2020,

before the undersigned is CANCELLED. All further communications should be directed to

Judge Netburn.



SO ORDERED.
                                                                    ________________________
Date: December 30, 2019                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
